DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The amendments filed to the disclosure on 4/22/2021 are objected to for the following minor issues.  Correction can be made by way of the following amendments to the three modified sentences of P40 as presented in the amendment:
	As such, when the bare electrical roll is formed through winding, the anti-puncture cushion 16 is arranged on a first side of the cathode sheet constituting the second outermost winding of the wound bare electric roll facing outward away from the head of the cathode sheet (referring to FIGS. 2 and 3).

	As such, when the bare electric roll is formed through winding, the anti-puncture cushion 16 is arranged on the first side of the cathode sheet constituting the outer most winding of the wound bare electric roll facing outward away from the head of the cathode sheet (referring to FIGS. 5 and 6).

	When the bare electric roll is formed through winding, the anti-puncture cushion is arranged on a second side of the cathode sheet opposite to the first side of the cathode sheet, the second side of the cathode sheet constituting the outermost winding of the wound bare electric roll facing inward towards the head of the cathode sheet (referring to FIGS. 8 and 9).

Appropriate correction is required.


Claim Objections
3.	The objection to claim 1 is withdrawn in view of the appropriate correction filed.  

4.	Claims 3 and 5 are objected to for the following minor grammatical issues.  Appropriate correction can be made by way of amending claims 3 and 5 as shown below:
	Claim 3, starting at line 3:  “…cathode sheet constituting


	Claim 5, starting at line 3:  “…side of the cathode sheet opposite to the first side of the cathode sheet, the second side of the cathode sheet constituting an outermost winding of the wound bare electric roll facing inward towards the head of the cathode sheet.”  


Claim Rejections - 35 USC § 112
5.	The rejections of claim 2, and thus dependent claim 21, claims 3-5, and claim 11, and thus dependent claims 12-14, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments filed.    
	The rejections of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed.  

Claim Rejections - 35 USC § 102
6.	The rejection of claims 1 and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0244071) is maintained.  The now-supported and definitive claims of 2, 4, 5, and 11 are also rejected under this heading.   
Thus, claims 1-2, 4-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0244071).
Regarding claim 1, Lee teaches a wound bare electric roll (Figs. 9-10) comprising a cathode sheet having a cathode current collector 310, an anode sheet, and a separator 350, the separator 350 being arranged between the cathode sheet and the anode sheet (see Figs. 9-10), the cathode sheet comprising a head (labeled below in Fig. 9), a tail (labeled below in Fig. 9), and an insulator tape 390a (“anti-puncture cushion”), the head being an innermost end of the cathode sheet in the wound bare electric roll (Fig. 10), and the tail being an outermost end of the cathode sheet in the wound bare electric roll (Fig. 10), wherein:
the tail comprises a first tail exposed zone on a first side of the cathode sheet (i.e., current collector portion lacking active material layer 320a) defined between a tail adhesive application zone (annotated below) covered by a tail protective adhesive (390b) on the first side of the cathode sheet and an ending adhesive application zone (annotated below) covered by an ending adhesive 390e on the first side of the cathode sheet, wherein the tail adhesive application zone is closer to the head than the first tail exposed zone (current collector portion lacking active material layer 320a) that is closer to the head than the ending adhesive application zone along a length direction of the cathode sheet (Fig. 9-10);
the anti-puncture cushion 390a is arranged [indirectly] on the first tail exposed zone (Figs. 9 & 10) and separated from both the tail adhesive application zone (location of tail protective adhesive 390b annotated below) and the ending adhesive application zone (location of ending adhesive 390e annotated below); and
the wound bare electric roll formed by rolling the cathode sheet, the separator, and the anode sheet together such that the anti-puncture cushion 390a at least wraps around one corner of the anode sheet (as illustrated in Fig. 10).  Note the “one corner” of the anode sheet has multiple interpretations and can be (at least) the one placed in a square below in annotated Fig. 10 
 Alternatively, the “one corner” could be the top or bottom of anode sheet, wherein Lee teaches the anti-puncture cushion 390a is arranged on the tail exposed zone and applied to the  boundary of the cathode-active material coating layer 320b applied to the collector (P39) (i.e., the tape 390a extends in the lengthwise direction).  It would thus appear inherent that the insulator tape 390a “at least wraps around one corner of the anode sheet” based on the disclosure of Lee (i.e., the “one corner” being designated as either of the top or bottom portion of the anode sheet that make up part of the wound electric roll) (Interpretation C).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Annotated Figs. 9 & 10 of Lee are provided below for clarity and convenience with the arrow’s along the length direction of the cathode in Fig. 9 pertaining to the closeness of each entity with respect to the head:

    PNG
    media_image1.png
    263
    683
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    280
    580
    media_image2.png
    Greyscale

Regarding claim 2, Lee teaches the feature as claimed in multiple ways.  Interpretation 1:  Lee teaches wherein the first side of the cathode sheet comprises a “first coating zone” covered by a first cathode active material coating layer 320a’ along the length direction of the cathode sheet (P62; Figs. 9-10), a second side face of the cathode sheet opposite to the first side comprises a “second coating zone” covered by a second active substance layer 320b along the length direction of the cathode sheet, and a length of the first coating zone (where 320a’ is applied) on the first side of the cathode sheet is shorter than a length of the second coating zone (where 320b is applied) on the second side of the cathode sheet.
Interpretation 2:  Lee teaches wherein the first side of the cathode sheet comprises a “first coating zone” covered by a first cathode active material coating layer 320a along the length direction of the cathode sheet (P62; Figs. 9-10), a second side face of the cathode sheet opposite to the first side comprises a “second coating zone” covered by a second active substance layer 320b along the length direction of the cathode sheet, and a length of the first coating zone (where 320a is applied) on the first side of the cathode sheet is shorter than a length of the second coating zone (where 320b is applied) on the second side of the cathode sheet:
Interpretation 1:

    PNG
    media_image3.png
    699
    667
    media_image3.png
    Greyscale

Interpretation 2: 

    PNG
    media_image4.png
    270
    691
    media_image4.png
    Greyscale


Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it 
Regarding claim 4, Lee teaches wherein the anti-puncture cushion 390a is arranged [indirectly] on the first side of the cathode sheet constituting an outermost winding of the wound bare electric roll facing outward away from the head of the cathode sheet (Figs. 9-10).  
Regarding claim 5, Lee teaches wherein the anti-puncture 390a is arranged [directly] on a second side of the cathode sheet opposite to the first side [of the cathode sheet], the second side of the cathode sheet constituting an outermost winding of the wound bare electric roll facing inward towards the head of the cathode sheet (Figs. 9-10).
Regarding claim 6, Lee teaches by way of illustration that the anti-puncture 390a cushion wraps around two (rounded) corners of the anode sheet which are emphasized below (Interpretation B):

    PNG
    media_image5.png
    445
    651
    media_image5.png
    Greyscale

Regarding claim 7, Lee teaches wherein the anti-puncture cushion 390a is an insulator tape that is attached to the boundary of the cathode active material coating layer and the non-coated portion (P39, 49; Fig. 9-10).  Thus, anti-puncture cushion 390a is thus considered bonded to the tail exposed zone given the above description describing the entity as a tape that is attached.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 8, Lee teaches wherein the anti-puncture cushion 390a is an insulator tape that is attached to the boundary of the cathode active material coating layer and the non-coated portion (P39, 49; Fig. 9-10).  Thus insulator tapes anti-puncture cushion 390a is thus considered to inherently be comprised of an adhesive tape as claimed.  See In re Robertson, 49 USPQ2d 1949 (1999) citation above.  
Regarding claim 9, Lee teaches wherein the anti-puncture cushion 390a comprises one section of adhesive tape (390a), and extends along a width direction of the cathode sheet (Figs. 9-10).  
Regarding claim 11, Lee teaches an alternative embodiment (Fig. 11-12) with the same constituents as that of the embodiment of Figs. 9-10 aside from the arrangement of the cathode active material layer 420a, wherein the cathode sheet comprises a cathode tab 460;
from the head to the tail, each of the first side of the cathode sheet and a second side of the cathode sheet opposite to the first side comprises a head exposed zone arranged on the head (Fig. 11), a head adhesive application zone arranged on the head exposed zone and covered by a head protective adhesive 490d/490c, and a coating zone covered by an active substance layer 420a/420b; and for each of the first side and the second side of the cathode sheet, from the head to the tail, the head exposed zone, the head adhesive application zone (where head protective 

Claim Rejections - 35 USC § 102/103
7.	The alternative rejection of claim 6 under 35 U.S.C. 102(a(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2013/0244071) as applied to at least claim 1 above is maintained.  
Regarding claim 6, Lee teaches wherein the anti-puncture cushion 390a is arranged on the tail exposed zone and applied to the  boundary of the cathode-active material coating layer 320b applied to the collector (P39) (i.e., the tape 390a extends in the lengthwise direction).  It would thus appear inherent that the insulator tapes 390a wraps around “two corners” of the anode sheet based on the disclosure of Lee (i.e., the top and bottom portions of the anode sheet that make up part of the wound electric roll).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, it would have been an obvious expedient to a person of ordinary skill in the art at the effective filing date to provide said anti-puncture cushion 390a to wrap around two corners of the anode sheet (i.e., the top and bottom portions of the anode sheet that make up part of the wound electric roll) in order to provide the predictable result of providing the enhanced electrical insulation capability and safety provided by said insulator tapes (“anti-puncture cushion 390a”) as taught by Lee (P22) such that the wound cell does not internally short circuit.  
Claim Rejections - 35 USC § 103
8.	Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0244071) applied to at least claims 1 and 2 above, and further in view of Morimoto et al. (US 2006/0222937).
Regarding claim 3, Lee teaches wherein the anti-puncture cushion 390a is arranged [indirectly] on the first side of the cathode sheet.  Lee fails to disclose the anti-puncture cushion 390a is arranged on the first side constituting a second outermost winding of the wound bare electric roll as it is illustrated as being [indirectly] on the first side constituting what would be the first outermost winding of the wound bare electric roll.  In the same field of endeavor, Morimoto teaches analogous art of a spiral electrode battery which includes insulating tapes or “anti-puncture cushions” including insulating protective tape 14 (“anti-puncture cushion”) located in the same position as the anti-puncture cushion 390a of Lee (Fig. 2), and additional insulating tape 13 (“anti-puncture cushion”) arranged on the first side of the electrode sheet 1 constituting a second outermost winding of the wound bare electric roll facing outward away from the head of the electrode sheet (Fig. 2-4).  Morimoto teaches additional insulating tape 13 (“anti-puncture cushion”) prevents unwinding and “…serves as a cushioning layer for mechanical shock at the exterior casing 20…” which is absorbed by said tape 13 (“anti-puncture cushion”), thereby preventing damage to the electrode unit due to mechanical shock (P28; Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the cathode sheet and wound bare electric roll with additional insulating tape 13 (“anti-puncture cushion”) arranged on the first side of the electrode sheet 1 constituting a second outermost winding of the wound bare electric roll facing outward away from the head of the electrode sheet (Fig. 2-4) in order to provide the predictable 

    PNG
    media_image6.png
    496
    831
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    716
    646
    media_image7.png
    Greyscale

Fig. 2 of Morimoto (annotated)  	[Wingdings font/0xE0]          Applying 13 of Morimoto to Lee 

Regarding claim 21, Lee fails to disclose the anti-puncture cushion 390a is arranged on a region of the first tail exposed zone on the first side of the cathode sheet, the region opposite to the second coating zone on the second side of the cathode sheet as claimed.  In the same field of endeavor, Morimoto teaches analogous art of a spiral electrode battery which includes insulating tapes or “anti-puncture cushions” including insulating protective tape 14 (“anti-puncture cushion”) located in the same position as the anti-puncture cushion 390a of Lee (Fig. 2), and additional insulating tape 13 (“anti-puncture cushion”) arranged on a region of the first tail a cushioning layer for mechanical shock at the exterior casing 20…” which is absorbed by said tape 13 (“anti-puncture cushion”), thereby preventing damage to the electrode unit due to mechanical shock (P28; Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the cathode sheet and wound bare electric roll with additional insulating tape 13 (“anti-puncture cushion”) arranged on a region of the first tail exposed zone on the first side of the cathode sheet, the region opposite to the second coating zone on the second side of the cathode sheet as claimed in order to provide the predictable results of preventing the unwinding the roll as taught by Morimoto as well as the feature of a cushioning layer for mechanical shock to prevent damage to the electrode unit (P28; Fig. 4).  The additional insulating tape 13 (“anti-puncture cushion”) as added to the cathode sheet of Lee meets all the requirements of both claims 1, 2, and 21 and is shown as added in the annotated figures above for clarity (see the rejection of claim 21 for annotated figures).  It is further noted that the claims/disclosure notes that the anti-puncture cushion can be comprised of two sections of adhesive tape (claim 9).

9.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0244071) applied to at least claims 1 and 8 above, and further in view of Iseki et al. (US 2012/0202051) is maintained.
Regarding claim 10, Lee teaches wherein the anti-puncture cushion 390a comprises an adhesive tape that may be comprised of a polypropylene tape (P76-77) (i.e., “a propylene biaxially oriented polypropylene (BOPP) adhesive tape.  In the same field of endeavor of providing an adhesive tape for a non-aqueous secondary battery including the use of insulating an outlet of an electrode, as an insulating spacer, preventing short-circuit between electrodes, etc. (P2), Iseki teaches an adhesive tape with improved properties comprised of biaxially-oritented polypropylene film with adhesive layer applied thereto (P86).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the insulator tape of Lee (“anti-puncture cushion 390a”) that may be comprised of a polypropylene tape (P76-77) (i.e., “a propylene adhesive tape”) that of Iseki which is a biaxially-oriented polypropylene film with adhesive layer applied thereto (P86) given the Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960); MPEP § 2144.07.  

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0244071) applied to at least claims 1 and 11 above, and further in view of Kim et al. (US 2014/0193699).
Regarding claim 12, Lee fails to disclose the head exposed zone and the head adhesive application zone on two side faces of the cathode current collector 410 (Figs. 11-12) are both symmetrically arranged as claimed.  In the same filed of endeavor of providing a cathode including non-coated portions and adhesives to a positive electrode/cathode that is then wound, Kim teaches it is a known technique to provide a non-coated portion (“head exposed zone”) and insulating members/tapes 26a, 26b (location of “head adhesive application zone”) on two sides of cathode current collector 21 such that they are symmetrically arranged (Fig. 2A-2C; P29-
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to alter the head exposed zones/head adhesive application zones on the two sides faces of the cathode collector to be symmetrically arranged given the configuration and technique is known in the prior art as taught by Kim, wherein the configuration allows for a decrease in reaction area of the coating portion to be prevented and battery capacity to be increased, wherein the thickness of the electrode assembly may also be decreased (P60).

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0244071) applied to at least claims 1 and 11 above.
Regarding claim 13, Lee fails to disclose that the cathode tab 460 is arranged on aregion within the head adhesive application zone of the cathode current collector. The court held in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device. See also In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) in which the particular placement of a contact in a conductivity measuring device was held to be anobvious matter of design choice.
Therefore, given the shifting of the position of the cathode tab 460 of Lee to be arranged on a region within the head adhesive application zone of the cathode current collector would not In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) having the same fact pattern as the instant scenario, wherein additionally, the particular placement of the cathode tab 460 is held as an obvious matter of design choice.

12.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0244071) applied to at least claims 1 and 11 above, and further in view of Park et al. (US 2003/0099880).  The rejection of claim 13 under this heading is an alternative rejection to the one above.
Regarding claim 13, Lee fails to disclose that the cathode tab 460 is arranged on a region within the head adhesive application zone of the cathode current collector.   Park teaches analogous art of a wound bare electric roll in which the configuration is known in the art with the cathode tab 56 being arranged on a region within an analogous head adhesive application zone of the cathode current collector (Figs. 4-6; P39-48).  The configuration provides the predictable result of allowing the cathode tab to be located in the central of the winding such that the design requirements pertaining to the electrical configuration of the cell tabs and the electrical apparatus which it powers can be met. 
Therefore, it would have been obvious to one having ordinary skill in the art to alter the position of the cathode tab of Lee such that it is arranged on a region within the head adhesive zone of the cathode current collector given the configuration is known in the art and provides the predictable result of allowing the cathode tab to be located in the central of the winding such that the design requirements pertaining to the electrical configuration of the cell tabs and the electrical apparatus which it powers can be met.	Regarding claim 14, Lee fails to disclose the head protective adhesive 490d covers the 

Double Patenting
13.	The rejection of claims 1-14 and 21, on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 9,780,403 is maintained.  
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations set forth in the instant application’s independent claim (claim 1) are presented in claims 1 and 10 of '403.  The limitations presented in the instant application’s dependent claims are also set forth in claims 1-10 of '403.  
Response to Arguments
14.	Applicant’s arguments filed 4/22/2021 with respect to the amended claims have been fully considered.  Any pertinent arguments to the maintained rejections above are reproduced below with a subsequent Examiner response section that is respectfully submitted.
REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 102 
	Claim 1 as recites, among others, that:

the anti-puncture cushion is arranged on the first tail exposed zone and separated from both the tail adhesive application zone and the ending adhesive application zone; and the wound bare electric roll formed by rolling the cathode sheet, the separator, and the anode sheet together, such that the anti-puncture cushion at least wraps around one corner of the anode sheet.
Emphasis Added.

As highlighted above, the anti-puncture cushion is disposed within the first tail exposed zone that is not covered by active materials. See, e.g., the stripe 16 in FIG. 1 of the present application above.  In the office action, the Examiner cited Figs. 9 and 10 of Lee.  But as highlighted in Fig. 9 of Lee, the insulator tape 390a (which the Examiner construed as the “anti-puncture cushion”) is disposed on the cathode active-material coating layer 320b, not within a tail exposed zone as required by the pending claim 1.
Moreover, claim 1 requires that the anti-puncture cushion be on the same side of the cathode sheet as both the tail adhesive application zone and the ending adhesive application zone.
But as depicted below, the insulator tape 390a is on the opposite side of the cathode sheet relative to the insulator tape 390b (which the Examiner construed as the “tail protective adhesive”) and the insulator tape 390e (which the Examiner construed as the “ending adhesive”).
In view of the above, Applicant respectfully submits that claims 1 and 7-9 are not anticipated by Lee.

	Response:  This same argument in identical form was presented in the response filed 11/23/2020 by Applicant, wherein Applicant does not address the response provided by the Examiner in the Final Rejection mailed 2/5/2021 which is reproduced below:
The claims do not require the anti-puncture cushion to be on the same side of cathode sheet as both the tail adhesive application zone and the ending adhesive application zone as argued.  This is evidenced by [then] newly added claim 21 which recites the following with emphasis added:

    PNG
    media_image8.png
    97
    620
    media_image8.png
    Greyscale


arranged on the first tail exposed zone and separated from both the tail adhesive application zone and the ending adhesive application zone.  
Such a limitation can be properly interpreted giving the claim its broadest, reasonable interpretation of the anti-puncture cushion is [indirectly] arranged on the first tail exposed and 
separated from both the tail adhesive application zone and the ending adhesive application zone.  
Such an interpretation is consistent with the how the instant field of endeavor (H01M – batteries) interprets such language.  See at least the following evidential references:  

Choi et al. (US 2020/0373624)
In addition, it will be understood that, when a layer, a 
film, a region, or a plate is referred to as being "on" or "under" another 
layer, another film, another region, or another plate, it can be "directly" or 
"indirectly" on the other layer, film, region, plate, or one or more 
intervening layers may also be present.

Kumar et al. (US 2015/0340742):

[0020] Unless otherwise  indicated herein, the terms "disposed on", "deposited on" or "disposed between" refer to both direct contact between layers, objects, and the like, or indirect contact, e.g., having intervening layers therebetween.

Moon et al. (US 2015/0336803):
[0024]  Also, in the context of the present application, when a 
first element is referred to as being "on" a second element, it can be directly 
on the second element or be indirectly on the second element with one or more 
intervening elements interposed therebetween.
Yoo (US 2011/0206976):
[0043] In addition, when an element is referred to as being "on" another 
element, it can be directly on the another element or be indirectly on the 
another element with one or more intervening elements interposed therebetween.

It is not until claim 21 that the anti-puncture cushion is required to be arranged on a region of the first tail exposed zone on the first side face, wherein this language still does not capture the feature argued of being required to be on the same side as evidenced by the documents above 
	It is further noted that the claims do not require the anti-puncture cushion to be on the same side of cathode sheet as both the tail adhesive application zone and the ending adhesive application zone as argued in view of claim 5 as amended which recites the opposite to be true:

    PNG
    media_image9.png
    166
    599
    media_image9.png
    Greyscale

Accordingly, the argument is not persuasive.  
1B)  Claim 2 further recites, among others, that:  “…a length of the first coating zone of the first side of the cathode sheet is shorter than a length of the second coating zone on the second side of the cathode sheet”  (Emphasis added).  

As depicted above in FIG. 1 of the present application, the first coating zone 102a is shorter than the second coating zone 102b. None of the cited references teach or suggest this claim feature. Therefore claim 2 is further patentable over a combination of the cited references.

Response:  As detailed in the updated rejection of record with respect to the now supported and definitive features, the feature is met in multiple ways by Lee.
	2)  REMARKS CONCERNING DOUBLE PATENTING REJECTION  
Applicant has filed a terminal disclaimer against US 9,780,403. Therefore, the double patenting rejection is moot.

Response:  This was previously argued, wherein as previously noted by the Examiner, a Terminal Disclaimer was NOT received; accordingly, the rejection is maintained.  

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729